Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on August 18, 2021 has been entered.
In view of the amendment to the claims, the amendment of claim 22 has been acknowledged. Claims 1-21, 23-24 and 27 have been canceled.

Response to Arguments
Applicant’s arguments, see pages 4-6 of Remarks, filed August 18, 2021 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 22 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claim 22 overcome the combination of the previously cited references LEE et al (U.S. Patent Application Publication 2020/0013228 A1), YAMAZAKI et al (U.S. Patent Application Publication 2020/0057330 A1) and CHUN et al (U.S. Patent Application Publication 2017/0270653 A1).
wherein the processor determines the amount of fight incident from the outside on the basis of a distance between the obstacle and a user and adjusts the polarizing plate according to the determined amount of light; and wherein a coupling position of a central magnetic base of the VR mask and a central magnetic base of the AR glasses is fixed, and a coupling position of a side magnetic base of the VB mask and a side magnetic base of the AR glasses is determined according to a width of the AR glasses”.
Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claim 22. Accordingly, claim 22 is allowed.

Dependent claims 25-26 depend from independent claim 22. They are allowed at least due to their respective dependencies from an allowed claim.



Conclusion
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XILIN GUO/Primary Examiner, Art Unit 2616